DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,912,070. Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent No. 10,912,070 is the broadening of the claimed subject matter which are already covered by the claims of the U.S. Patent No. 10,912,070 (see claim mapping below)
Instant Application
U.S. Patent No. 10,912,070
1. A method of a UE (User Equipment), comprising: the UE receives at least one of: a configuration which indicates one or more functionalities of each symbol within a plurality of minimum function blocks; or a group common PDCCH (Physical Downlink Control Channel) associated with a slot, wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks; and the UE determines a slot structure for the slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration; or the sequence of the plurality of minimum function blocks indicated by the group common PDCCH, wherein the configuration is transmitted by an RRC (Radio Resource Control) message. 
1. A method of a UE (User Equipment), comprising: the UE receives a configuration which indicates one or more functionalities of each symbol within a plurality of minimum function blocks; the UE receives a group common PDCCH (Physical Downlink Control Channel) associated with a slot, wherein the group common PDCCH indicates: a presence of the plurality of minimum function blocks; and a sequence of the plurality of minimum function blocks; and the UE determines a slot structure for the slot according to: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration; and the sequence of the plurality of minimum function blocks indicated by the group common PDCCH, wherein the configuration is transmitted by an RRC (Radio Resource Control) message.
2. The method of claim 1, wherein the UE cannot derive a slot format according to the group common PDCCH without the configuration.
2. The method of claim 1, wherein the UE cannot derive a slot format according to the group common PDCCH without the configuration.
3. The method of claim 1, wherein the configuration indicates a sequence of different types of minimum function blocks.
16. The method of claim 1, wherein the configuration indicates a sequence of different types of minimum function blocks,
4. The method of claim 3, wherein each type of minimum function block comprises a different functionality. 
17. The UE of claim 11… each type of minimum function block comprises a different functionality for the minimum function block.

5. The method of claim 1, wherein the configuration is specifically for the UE.
3. The method of claim 1, wherein the configuration is specifically for the UE.

6. The method of claim 1, wherein the UE receives information regarding which configured set of symbols is present.
4. The method of claim 1, wherein the UE receives information regarding which configured set of symbols is present.

7. The method of claim 6, wherein a set of symbols is a basic unit for the group common PDCCH to provide information. 
5. The method of claim 1, wherein a set of symbols is a basic unit for the group common PDCCH to provide information.

8. A method of a base station, comprising: the base station signals a first configuration to a first UE (User Equipment) which indicates one or more functionalities of each symbol within a plurality of minimum function blocks; and the base station determines for the first UE a slot structure for a slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the first configuration; or a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot, wherein the first configuration is transmitted by an RRC (Radio Resource Control) message.
6. A method of a base station, comprising: the base station signals a first configuration to a first UE (User Equipment) which indicates one or more functionalities of each symbol within plurality of minimum function blocks, wherein a group common PDCCH (Physical Downlink Control Channel) associated with a slot indicates: a presence of the plurality of minimum function blocks; and a sequence of the plurality of minimum function blocks; and the base station determines for the first UE a slot structure for the slot according to; the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the first configuration; and the sequence of the plurality of minimum function blocks indicated by the group common PDCCH, wherein the first configuration is transmitted by an RRC (Radio Resource Contrail) message.

9. The method of claim 8, wherein: the base station signals a second configuration to a second UE which indicates one or more functionalities of each symbol within a set of symbols, and the base station determines for the second UE the slot structure for the slot according to the group common PDCCH associated with the slot and the second configuration.
7. The method of claim 6, wherein: the base station signals a second configuration to a second UE which indicates one or more functionalities of each symbol within a set of symbols, and the base station determines for the second UE the slot structure for the slot according to the group common PDCCH associated with the slot and the second configuration.
 
10. The method of claim 9, wherein the base station configures the first UE and the second UE to receive a same group common PDCCH. 
8. The method of claim 7, wherein the base station configures the first UE and the second UE to receive a same group common PDCCH.

11. The method of claim 10, wherein the first UE and the second UE have different understandings regarding slot structure of a same slot according to the same group common PDCCH.
9. The method of claim 8, wherein the first UE and the second UE have different understandings regarding slot structure of a same slot according to the same group common PDCCH.

12. The method of claim 8, wherein the base station informs the first UE which configured set of symbols is present.
10. The method of claim 6, wherein the base station informs the first UE which configured set of symbols is present.

13. A User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive at least one of: a configuration which indicates one or more functionalities of each symbol within a plurality of minimum function blocks; or a group common PDCCH (Physical Downlink Control Channel) associated with a slot, wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks; and determine a slot structure for the slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration; or the sequence of the plurality of minimum function blocks indicated by the group common PDCCH, wherein the configuration is transmitted by an RRC (Radio Resource Control) message.
11. A User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive a configuration which indicates one or more functionalities of each symbol within a plurality of minimum function blocks; receive a group common PDCCH (Physical Downlink Control Channel) associated with a slot, wherein the group common PDCCH indicates: a presence of the plurality of minimum function blocks; and a sequence of the plurality of minimum function blocks; and determine a slot structure for the slot according to: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration; and the sequence of the plurality of minimum function blocks indicated by the group common PDCCH, wherein the configuration is transmitted by an RRC (Radio Resource Control) message
14. The UE of claim 13, wherein the UE cannot derive a slot format according to the group common PDCCH without the configuration.
12. The UE of claim 11, wherein the UE cannot derive a slot format according to the group common PDCCH without the configuration.

15. The UE of claim 13, wherein the configuration is specifically for the UE. 
13. The UE of claim 11, wherein the configuration is specifically for the UE.

16. The UE of claim 13, wherein the UE receives information regarding which configured set of symbols is present.
14. The UE of claim 11, wherein the UE receives information regarding which configured set of symbols is present.

17. The UE of claim 16, wherein a set of symbols is a basic unit for the group common PDCCH to provide information.
15. The UE of claim 11, wherein a set of symbols is a basic unit for the group common PDCCH to provide information.

18. The UE of claim 13, wherein the configuration indicates a sequence of different types of minimum function blocks.
16. The method of claim 1, wherein the configuration indicates a sequence of different types of minimum function blocks, 

19. The UE of claim 18, wherein each type of minimum function block comprises a different functionality.
17. The UE of claim 11, … each type of minimum function block comprises a different functionality for the minimum function block.

20. A base station (BS), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: signal a configuration to a UE (User Equipment) which indicates one or more functionalities of each symbol within a plurality of minimum function blocks; and determine for the UE a slot structure for a slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration; or a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot, wherein the configuration is transmitted by an RRC (Radio Resource Control) message.
18. A base station (BS), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: signal a first configuration to a first UE (User Equipment) which indicates one or more functionalities of each symbol within a plurality of minimum function blocks, wherein a group common PDCCH (Physical Downlink Control Channel) associated with a slot indicates: a presence of the plurality of minimum function blocks; and a sequence of the plurality of minimum function blocks; and determine for the first UE a slot structure for the slot according to: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration; and the sequence of the plurality of minimum function blocks indicated by the group common PDCCH, wherein the first configuration is transmitted by an RRC (Radio Resource Control) message.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chatterjee et al. (WO2018/145019A1) hereinafter “Chatterjee” in view of Lassen et al. (U.S. Patent No. 7,512,697 B2) hereinafter “Lassen”
As per claim 1, Chatterjee discloses a method of a UE (User Equipment), comprising: 
the UE receives at least one of: a configuration which indicates one or more functionalities of each symbol within a plurality of minimum function blocks (Chatterjee, [00119], detect, via blind decoding on at least a portion of a control resource set, a DCI (Downlink Control Information) message that indicates a combination for slot formats of the set of combinations for slot formats…wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbole in the slot format)
or a group common PDCCH (Physical Downlink Control Channel) associated with a slot (Chatterjee, [0010], FIG. 7 is a diagram illustrating example combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH)
 Chatterjee does not explicitly disclose wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks.
Lassen discloses wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lassen related to wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks and have modified the teaching of Chatterjee in order to improve the efficiency of the encoding (Lassen, col. 3, lines 65-67)
Chatterjee in view of Lassen disclose the UE determines a slot structure for the slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration (Chatterjee, [00101], determining, by UE(s) (e.g., via processor(s) 410) of the group of UEs) the first slot format for the first slot based on the common control channel (e.g., group common PDCCH);  See also [00119], determine a slot format for one or more slots  based on the indicated combination for slot formats, wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format)
or the sequence of the plurality of minimum function blocks indicated by the group common PDCCH (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)
wherein the configuration is transmitted by an RRC (Radio Resource Control) message (Chatterjee, [00102], the configuration of the set of slot formats can be via RRC signaling)

As per claim 2, Chatterjee in view of Lassen disclose the method of claim 1, wherein the UE cannot derive a slot format according to the group common PDCCH without the configuration (Chatterjee, [00107], for slot(s) that the UE is configured to monitor for the common control channel (e.g., group common PDCCH) 

As per claim 3, Chatterjee in view of Lassen disclose the method of claim 1, wherein the configuration indicates a sequence of different types of minimum function blocks (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)

As per claim 4, Chatterjee in view of Lassen disclose the method of claim 3, wherein each type of minimum function block comprises a different functionality (Lassen, column 6, lines 28-30, Each block is disjoint from the rest of the file, so a block can be encoded or decoded independently)

As per claim 5, Chatterjee in view of Lassen disclose the method of claim 1, wherein the configuration is specifically for the UE (Chatterjee, [00119], configures a set of combinations for slot formats for the UE) 

As per claim 6, Chatterjee in view of Lassen disclose the method of claim 1, wherein the UE receives information regarding which configured set of symbols is present (Chatterjee, [00134], for each symbol of a set of symbols of the one or more slots, whether that symbol is one of DL or UL)

As per claim 7, Chatterjee in view of Lassen disclose the method of claim 6, wherein a set of symbols is a basic unit for the group common PDCCH to provide information (Chatterjee, [00105], the slot format indication (SFI) carried in the common control channel can indicate the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH)

As per claim 8, Chatterjee discloses a method of a base station (Chatterjee, [0008], a BS (Base Station)), comprising: 
the base station signals a first configuration to a first UE (User Equipment) which indicates one or more functionalities of each symbol within a plurality of minimum function blocks (Chatterjee, [00119], detect, via blind decoding on at least a portion of a control resource set, a DCI (Downlink Control Information) message that indicates a combination for slot formats of the set of combinations for slot formats…wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbole in the slot format)
and the base station determines for the first UE a slot structure for a slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the first configuration (Chatterjee, [00101], determining, by UE(s) (e.g., via processor(s) 410) of the group of UEs) the first slot format for the first slot based on the common control channel (e.g., group common PDCCH);  See also [00119], determine a slot format for one or more slots  based on the indicated combination for slot formats, wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format)
Chatterjee does not explicitly disclose a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot.
Lassen discloses a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lassen related to a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot and have modified the teaching of Chatterjee in order to improve the efficiency of the encoding (Lassen, col. 3, lines 65-67)
Chatterjee in view of Lassen disclose wherein the first configuration is transmitted by an RRC (Radio Resource Control) message (Chatterjee, [00102], the configuration of the set of slot formats can be via RRC signaling)

As per claim 9, Chatterjee in view of Lassen disclose the method of claim 8, wherein: the base station signals a second configuration to a second UE which indicates one or more functionalities of each symbol within a set of symbols, and the base station determines for the second UE the slot structure for the slot according to the group common PDCCH associated with the slot and the second configuration (Chatterjee, [0010], combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH)

As per claim 10, Chatterjee in view of Lassen disclose the method of claim 9, wherein the base station configures the first UE and the second UE to receive a same group common PDCCH (Chatterjee, [0075], the UE can assume (e.g., via processor(s) 410) the default slot format as indicated in the latest group common PDCCH))

As per claim 11, Chatterjee in view of Lassen disclose the method of claim 10, wherein the first UE and the second UE have different understandings regarding slot structure of a same slot according to the same group common PDCCH (Chatterjee, [0075], the UE can assume (e.g., via processor(s) 410) the default slot format as indicated in the latest group common PDCCH))

As per claim 12, Chatterjee in view of Lassen disclose the method of claim 8, wherein the base station informs the first UE which configured set of symbols is present (Chatterjee, [00134], for each symbol of a set of symbols of the one or more slots, whether that symbol is one of DL or UL)

As per claim 13, Chatterjee discloses a User Equipment (UE) (Chatterjee, [0004], FIG. 1, User Equipment (UE)), comprising: 
a control circuit (Chatterjee, [0075], communication circuitry 520)
a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (Chatterjee, [0075], processor(s) 410)
wherein the processor is configured to execute a program code stored in the memory to: 
receive at least one of: a configuration which indicates one or more functionalities of each symbol within a plurality of minimum function blocks (Chatterjee, [00119], detect, via blind decoding on at least a portion of a control resource set, a DCI (Downlink Control Information) message that indicates a combination for slot formats of the set of combinations for slot formats…wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbole in the slot format)
or group common PDCCH (Physical Downlink Control Channel) associated with a slot (Chatterjee, [0010], FIG. 7 is a diagram illustrating example combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH)
Chatterjee does not explicitly disclose wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks.
Lassen discloses wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lassen related to wherein the group common PDCCH indicates: a sequence of the plurality of minimum function blocks and have modified the teaching of Chatterjee in order to improve the efficiency of the encoding (Lassen, col. 3, lines 65-67)
Chatterjee in view of Lassen disclose determining a slot structure for the slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration (Chatterjee, [00101], determining, by UE(s) (e.g., via processor(s) 410) of the group of UEs) the first slot format for the first slot based on the common control channel (e.g., group common PDCCH);  See also [00119], determine a slot format for one or more slots  based on the indicated combination for slot formats, wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format)
or the sequence of the plurality of minimum function blocks indicated by the group common PDCCH (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)
wherein the configuration is transmitted by an RRC (Radio Resource Control) message (Chatterjee, [00102], the configuration of the set of slot formats can be via RRC signaling)

As per claim 14, Chatterjee in view of Lassen disclose the UE of claim 13, wherein the UE cannot derive a slot format according to the group common PDCCH without the configuration (Chatterjee, [00107], for slot(s) that the UE is configured to monitor for the common control channel (e.g., group common PDCCH)

As per claim 15, Chatterjee in view of Lassen disclose the UE of claim 13, wherein the configuration is specifically for the UE (Chatterjee, [00119], configures a set of combinations for slot formats for the UE)

As per claim 16, Chatterjee in view of Lassen disclose the UE of claim 13, wherein the UE receives information regarding which configured set of symbols is present (Chatterjee, [00134], for each symbol of a set of symbols of the one or more slots, whether that symbol is one of DL or UL)

As per claim 17, Chatterjee in view of Lassen disclose the UE of claim 16, wherein a set of symbols is a basic unit for the group common PDCCH to provide information (Chatterjee, [00105], the slot format indication (SFI) carried in the common control channel can indicate the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH)

As per claim 18, Chatterjee in view of Lassen disclose the UE of claim 13, wherein the configuration indicates a sequence of different types of minimum function blocks (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)

As per claim 19, Chatterjee in view of Lassen disclose the UE of claim 18, wherein each type of minimum function block comprises a different functionality (Lassen, column 6, lines 28-30, Each block is disjoint from the rest of the file, so a block can be encoded or decoded independently)

As per claim 20, Chatterjee discloses a base station (BS) (Chatterjee, [0065], a BS (Base Station)), comprising: 
a control circuit (Chatterjee, [0065], processing circuitry) 
a processor installed in the control circuit (Chatterjee, [0065], one or more of processor(s) 510)
and a memory installed in the control circuit and operatively coupled to the processor (Chatterjee, [0065], memory 530)
wherein the processor is configured to execute a program code stored in the memory to: signal a configuration to a UE (User Equipment) which indicates one or more functionalities of each symbol within a plurality of minimum function blocks (Chatterjee, [00119], detect, via blind decoding on at least a portion of a control resource set, a DCI (Downlink Control Information) message that indicates a combination for slot formats of the set of combinations for slot formats…wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbole in the slot format)
and determine for the UE a slot structure for a slot according to at least one of: the one or more functionalities, of each symbol within the plurality of minimum function blocks, indicated by the configuration (Chatterjee, [00101], determining, by UE(s) (e.g., via processor(s) 410) of the group of UEs) the first slot format for the first slot based on the common control channel (e.g., group common PDCCH);  See also [00119], determine a slot format for one or more slots  based on the indicated combination for slot formats, wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format)
Chatterjee does not explicitly disclose a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot.
Lessen discloses a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot (Lassen, Col. 5, lines 57-60, a file may be divided into sequentially numbered blocks, where the block index indicates the position of each block. Each block may be further partitioned into an integer number of input symbols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lassen related to a sequence of the plurality of minimum function blocks indicated by a group common PDCCH (Physical Downlink Control Channel) associated with the slot and have modified the teaching of Chatterjee in order to improve the efficiency of the encoding (Lassen, col. 3, lines 65-67)
Chatterjee in view of Lessen disclose wherein the configuration is transmitted by an RRC (Radio Resource Control) message (Chatterjee, [00102], the configuration of the set of slot formats can be via RRC signaling)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462